 OIL, CHEMICAL AND ATOMIC WORKERS, LOC. NO. 1-128Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, and its Local No. 1-128 andNoble Construction and Maintenance Company,Inc. Case 21-CB-5780September 22, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 25, 1977. Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'The Administrative Law Judge found, and weagree, that Respondents violated Section 8(b)(l)(A)and 8(b)(2) of the Act in the operation of their hiringhall. As found by the Administrative Law Judge,Respondents required applicants to pay unioninitiation fees prior to referring them for employ-ment. This was contrary to the contract betweenRespondents and the Charging Party which providedthat initiation fees need not be paid until after 30days of employment (defined as 240 straight-timeworking hours) and, of course, was also contrary tothe proviso of Section 8(a)(3) of the Act.2To remedy the violations, the Administrative LawJudge provided that Respondents jointly and several-ly reimburse initiation fees to all individuals whowere referred or hired after February 2, 1976 (6months prior to the filing of the charge), withoutregard to whether those employees eventuallyworked the required 240 straight-time hours andwould thus have been required to pay the initiationfee in any event. Since the reimbursement ofinitiation fees is intended to be a remedial ratherthan punitive measure,3we do not agree thatreimbursement to those who worked the required 30days or 240 straight-time working hours is proper.4We shall modify the recommended order of theAdministrative Law Judge accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor232 NLRB No. 32Relations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dents, Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, and its Local No. 1-128,Long Beach, California, their officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order as so modified:i. Substitute the following for paragraph 2(a):"(a) Jointly and severally reimburse each employeereferred to a job since February 2, 1976, and eachemployee hired on a job since February 2. 1976, theinitiation fee paid by such employee, with interestthereon to be computed in the manner prescribed inF. W. Woolworth Co., 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977),5unless such employee subsequently worked for 30days or 240 straight-time working hours."2. Substitute the attached notice for that of theAdministrative Law Judge.I Interest on initiation fees shall be computed as set forth in Florida SteelCorporation. 231 NLRB 651 (1977). In accordance with that decision. weshall apply the current 7-percent rate for periods prior to August 25. 1977. inwhich the "adjusted pnme rate" as used by the Internal Revenue Service incalculating interest on tax payments was at least 7 percent.2 Respondents have not excepted to this finding.B3 ooth Services, Inc., 206 NLRB 862 (1973). enfd. in relevant part 516F.2d 949 (C.A. 5. 1975).4 Campbell Soup Company. 152 NLRB 1645 (1965). enl'd. 378 F.2d 259(C.A. 9 1967): Zidell Explorations, Inc., 175 NLRB 887 (1969).See, generally. Isis Plumbing d Healing Co., 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has ruled thatwe violated the National Labor Relations Act, asamended, by requiring persons who sought andsecured employment with employers with whom wehave collective-bargaining agreements covering themto fill out and sign applications for union member-ship and pay initiation fees before they completed 30days or 240 hours of straight-time work and orderedus to stop this practice and to reimburse employeeswho were forced to pay an initiation fee to us prior tothe time they were required by law to do so, and toadvise you that:WE WILL NOT require persons employed byemployers with whom we have collective-bargain-ing agreements to fill out and sign an applicationfor union membership or pay an initiation feeprior to the time they have completed 30 days or240 straight-time working hours of employment.WE WILL reimburse every person who paid usan initiation fee since February 2. 1976. the271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount he or she paid, with interest, unless suchperson subsequently worked for 30 days or 240straight-time working hours.WE WILL advise each person referred to oremployed by an employer with whom we have acollective-bargaining agreement that he or she isnot required to fill out and sign an application forunion membership and pay an initiation fee untilhe or she has completed 30 days or 240 hours ofstraight-time employment, but that he or she willhave to so pay thereafter to remain employed.OIL, CHEMICAL ANDATOMIC WORKERSINTERNATIONAL UNION,AFL-CIOLOCAL 1-128, OIL,CHEMICAL AND ATOMICWORKERS INTERNATIONALUNION, AFL-CIODECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnFebruary 1, 1977, I conducted a hearing at Los Angeles,California, to try issues raised by a complaint issued onOctober 4, 1976,' based upon a charge and an amendedcharge filed by Noble Construction and MaintenanceCompany, Inc.,2on August 2 and September 26. Thecomplaint alleged Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, and its Local No. 1-128,3followed practices in the operation of a hiring hall designedto coerce employees into joining and paying initiation feesprior to the expiration of the grace period provided in theunion-security and hiring-hall agreements between theUnions and Noble (and other employers), thereby violatingSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended (hereafter called the Act). Counsel for theGeneral Counsel seeks as a remedy for the alleged violationreimbursement of all initiation fees paid by new hires fromFebruary 2 to the date the Unions ceased or cease theircoercive practices.4The Unions deny following anypractices in operation of the hiring hall in violation of theAct; deny the International is liable for any of the actsalleged to constitute unfair labor practices; and contendany remedy should not include employees who voluntarilyjoined and tendered initiation fees within the grace period.The issues are: (I) Whether the Unions followedpractices in operation of the hiring hall designed to coerceemployees into joining and paying initiation fees prior tothe expiration of the grace period contained in agreementsbetween the Unions and the Company (and other employ-ers); (2) if so, whether such practices violated SectionI Read 1976 after all further date references omitting the year.2 Hereafter called Noble or the Company.I Hereafter called the International and the Local, respectively, or, whenjointly referred to, the Unions.8(b1))(A) and (2) of the Act; (3) if so, whether the Localand the International are jointly liable; and (4) theappropriate remedy.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, argue, and file briefs. A briefhas been received from the Unions (counsel for theGeneral Counsel argued orally on the record immediatelyprior to the close of the hearing).Based upon my review of the entire record, observationof the witnesses, perusal of the brief, and oral argument, Ienter the following:Findings of FactI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findthe Company at all times pertinent was a Californiacorporation engaged in the business of providing refineryand chemical plant maintenance services and operated afacility located at Long Beach, California; that, during the12-month period previous to the issuance of the complaint,in the normal course and conduct of its business opera-tions, the Company performed services valued in excess of$50,000 for customers located within the State of Californiaand each customer during the same period of time eitherpurchased and received goods valued in excess of $50,000directly from suppliers located outside of the State ofCalifornia or sold and shipped goods and products valuedin excess of $50,000 directly to customers located outsidethe State of California; and that, based upon the foregoing,at all times pertinent the Company was an employerengaged in commerce in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act. Thecomplaint further alleged, the answer admitted, and I findat all times pertinent the International and Local werelabor organizations within the meaning of Section 2(5) ofthe Act.fl. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn February 11, 1974, the Company, the International,and the Local executed a contract by their authorizedrepresentatives for a term extending from the date ofexecution to February 1, 1977. Under article III, section 1of the agreement, each new employee was required tobecome and remain a member of the Unions after 30 daysof cumulative employment, defined as 240 straight-timehours worked. Under article XV, section 12 of theagreement, the Unions agreed to establish and maintainopen and nondiscriminatory employment lists at theirhiring hall for use of workmen desiring employment onwork covered by the agreement with the names of suchworkmen entered on such lists in the order in which they4 February 2 was selected as the beginning date because Sec. 10(b) of theAct precludes ordering such reimbursement prior to that time (6 monthsprior to filing of the original charge).272 OIL, CHEMICAL AND ATOMIC WORKERS, LOC. NO. 1-128presented themselves. In that same article, the Companyagreed whenever it required employees it would first5callupon the Union to furnish workmen to it. Article III alsoprovided the selection of applicants for job referral wouldnot be based on, or in any way affected by, unionmembership or any aspects or obligation of union member-ship, policies, or requirements.To carry out its responsibilities under the terms of theabove contract (and similar contracts with other employersin the same or related business) the Unions maintained ahiring hall in Long Beach, California. At various timesrepresentatives of both the Local and the Internationaldispatched or referred skilled and unskilled employees tothe Company and other contractors for work at jobsiteswhere such contractors were performing work pursuant torequests for workmen from the Company and othercontractors.Different practices were followed at the hall in thedispatch of skilled workers from those followed indispatching unskilled workers. When an applicant ap-peared at the hiring hall and requested employment as askilled employee or craftsman, he was given an applicationfor employment (which contained boxes for his name,address, telephone number, social security number, date ofbirth, driver's license number, marital status, education,previous experience, names of previous employers, wagescales in previous employment, and personal references),and an application for union membership (which con-tained boxes for his name, address, and telephone number,stated he requested membership, agreed to attach therequisite initiation fee, and authorized the Union torepresent him for collective-bargaining purposes). Theapplicant was requested to complete the above-describeddocuments, to secure a letter from a previous employerattesting that the applicant possessed sufficient experience,skill, and knowledge to work in the skilled category inwhich he sought employment, and to then return with thecompleted applications, the requisite initiation fee, and theletter. Upon receipt of the foregoing, the applicant wasfurnished a card stating he was a craftsman or skilledworker within the craft specified, registered for employ-ment, and was given a referral slip addressed to anemployer when such employer requested an employee inthe craft and the applicant's name had been reached on theregistration list for the craft in question (where such nameswere listed in chronological order).6At times pertinent there was a surfeit of unskilledemployees (classified as helpers/laborers) desiring toregister for employment. The Union therefore closed itsregister to nonmembers and instead opened a book on aday-to-day basis in which unskilled applicants could placetheir names, in order of their daily appearance at the hiringhall, for dispatch if needed that day. When it appearedlikely there were sufficient calls to employ all memberregistrants and an additional number, the persons listed on5 The Company had the right under the agreement to hire directly in theevent the Unions were unable to supply requested employees.r At times pertinent to this proceeding there was a brisk demand forskilled workers and a shortage of such workers so qualified: thus, skilledapplicants were quickly dispatched.? The Local's dispatcher. Richard Dixon, so testified. The complaintalleged, the answer admitted, and I find at all times pertinent Dixon wasthe daily book that day, in chronological order, werefurnished the job and membership applications describedabove, requested to complete the two documents andreturn with the completed documents and the requisiteinitiation fee. Upon returning with the completed docu-ments and the requisite initiation fee, the applicant wasgiven a referral slip addressed to an employer who hadrequested an unskilled workman.It is undisputed that the employers who were parties tohiring-hall and union-security agreements with the Unionswould not put applicants to work unless they had a referralslip from the Unions (except in cases where the Unionswere unable to supply the requested help).7The testimony of three witnesses establishes the fact thatthe Unions followed the above-described proceduresduring the 6 months prior to the filing of the initial chargein this proceeding. Robin Thomas testified that, followinghis signing of the daily register at the hiring hall in July, hewas called to the window or desk at the hiring hall byGloria Beltran,8told there was a job available for him,given two applications (employment and membership) tocomplete, and instructed to complete the applications andreturn them accompanied by a $13.54 initiation fee; that hecompleted the applications, gave the completed applica-tions and $13.54 to Dixon, and Dixon then gave him areferral slip addressed to United Engineering Company forwork at an Atlantic Richfield Oil Company refinery, wherehe worked for 1-1/2 days and was laid off.9Thomastestified neither Beltran nor Dixon informed him he didnot have to join the Unions or pay an initiation fee untilafter he had been employed for 240 straight-time workinghours.Jill Keener testified she saw Dixon at the hiring hall inMay and asked what she would need to secure work as ahelper/laborer; Dixon replied she would need a pair ofLevi's, a long-sleeved shirt, and a pair of boots, that shewould have to appear daily and sign the book, and that, ifand when she was called for work, she would have to pay$13.54. She testified she appeared several times at the hallthereafter, each time signing the book, and was called foremployment on June 15; that she had previously securedand completed an employment application and took it toDixon; that he glanced at it, handed it back to her, andgave her a union membership application to complete: thatshe filled in the membership application and took the twocompleted applications back to Dixon; that he said"$13.54"; that she handed him $20; and that he gave herthe requisite change and a referral slip. Keener alsotestified Dixon did not advise her she did not have to jointhe Unions or pay an initiation fee until she had worked240 straight-time working hours. Keener further testifiedthat in May she heard another job applicant ask Dixon ifshe had to pay the initiation fee before she could secure ajob and heard Dixon respond affirmatively (she remem-bered the incident particularly because the applicant, aemployed by the Local as a dispatcher and was a supervisor and agent of theLocal acting on its behalf.M The parties stipulated and I find at all times pertinent Beltran wasDixon's secretary.I It is undisputed that a high proportion of the employees dispatchedfrom the hiring hall fail to complete 240 hours of straight-time work prior tolayoff273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfriend of hers, asked her for a loan of $13.54 and she wasunable to supply it). Keener also testified she heard asimilar exchange between Dixon and a second jobapplicant in June.Paul Crane, the Company's personnel manager, corrobo-rated the testimony of Thomas and Keener. He testifiedone of his duties was to secure personnel to man jobs theCompany contracted to perform at varying jobsites forchemical plants and refineries; that in the course of hisduties, he regularly visited the hiring hall (averaging onceper week over several years immediately previous to histestimony); that he visited the hall to interview prospectivereferrals for employment by the Company, to discuss safetyproblems with the Unions, to discuss rules and regulationswith the Unions, etc.; that he overheard exchangesbetween Dixon and job applicants 15 to 20 times; that hespecifically recalled, when he was at the Unions' office inOctober 1975 in response to a call from Walter von Wald 10to interview a craftsman and see if he was qualified toperform work the Company desired, he interviewed theapplicant (Ernest Jackson) and told von Wald that Jacksonwas satisfactory; that he saw von Wald give Jackson someforms to fill out: that he saw Jackson return the completedforms to von Wald and give von Wald some money; thatJackson then came to him for further instructions, at whichtime he asked Jackson why he paid money to von Wald;that Jackson replied von Wald told him he had to join theUnions before he could be dispatched; that he told Jacksonhe didn't have to join the Unions until he worked 240straight-time working hours; that Jackson replied thatwasn't what von Wald told him; that he went to von Waldand pointed out to von Wald the company-unions'contract provided new employees did not have to join theUnions until they completed 240 straight-time workinghours of employment and Jackson informed him von Waldrequired him to join the Unions before he could start work;that this was a violation of the contract and, since theCompany had to comply with the contract, so did theUnions; and that von Wald replied it was none of hisbusiness how the Unions ran the hiring hall and to keep hisnose out of it. Crane also testified in February, while hewas in the hiring hall, that he heard Dixon instructapplicants for employment to fill out the two applications(employment and membership) and return them with therequisite initiation fee," after which they would bedispatched to jobs: that in May, in the course of reviewinga job applicant's qualifications for employment by theCompany, he informed the applicant he was qualified,advised him to secure a referral slip from the Unions, andtold him he did not have to join the Unions until he hadbeen employed for 240 straight-time working hours; and"I The parties stipulated and I find von Wald was employed by theInternational as an International representative and was an agent of boththe International and the Local acting on their behalf." $13.54 for helper/laborer; $16.33 for craftsman (which covered boththe initiation lee and the first month's dues). The regular dues were the sameamount each month thereafter.*2 The parties stipulated and I find that at times pertinent Braughton wassecretar)-treasurer ot' the L ocal and an agent of both the L ocal and theInteT national.":l Crane testified on several occasions he hired "at the gate" when theUnions were unable to refer personnel to meet hisjob requirements." As noted abose. the membership application lorm requires that theinitiation lee he "attached" to it for submission to the It nionsthat the employee in question subsequently complained tohim the dispatcher would not give him the referral slip untilhe paid an initiation fee. Crane further testified he noted inJune that, while he was in the hiring hall, Dixon was stillrequiring job applicants to tender job and union member-ship applications and an initiation fee prior to receivingreferral slips. Crane also testified that in late 1975 or early1976 William Braughton 12 gave him a stack of job andmembership applications and told Crane to have each manhe hired directly 13 complete both forms before hire and tobring them to the hiring hall; 14 that he stated there was noneed to have the employee complete the union membershipapplication and bring it in until the employee had 240straight-time hours and suggested he simply ask theemployee to execute a checkoff authorization on comple-tion of 240 hours of straight-time employment and remitthe requisite initiation fee and dues for each monthsubsequent thereto; that Braughton replied each new hiremust be a union member prior to employment, since thiswas the only way the Unions could eliminate "floaters"and "freeloaders," 5 and repeated von Wald's injunction tokeep his nose out of the way the Unions ran the hiring hall.Both Crane and Raymond Stager, the Company'sgeneral manager, testified that in numerous grievance andnegotiation meetings throughout 1976 the Unions wererepresented by von Wald and Arthur Maxwell; 16 that theCompany complained repeatedly of the Unions' practice ofrequiring job applicants to join the Unions prior toreferral; and that Maxwell and von Wald consistentlyreplied with a statement it was none of the Company'sbusiness.While Beltran was present in the hearing room, she wasnot called by the Unions to refute Thomas' testimonyconcerning the verbal exchange between them. Dixon wasthe only witness produced by the Unions to rebut theevidence adduced by the General Counsel (though Dixonalso was called as an adverse witness in the GeneralCounsel's presentation of his case in chief). Dixon did notdispute the testimony of Thomas, Keener, and Craneconcerning the actions and statements attributed to him bythose witnesses. He confined his rebuttal testimony tostatements that, since the original charge was filed in thiscase (August 2), no representatives or employees of theInternational have participated in or controlled theoperation of the hiring hall, applicants have been asked ifthey want to join the Unions or not (though still not toldthey do not have to join the Unions until they havecompleted 240 hours of straight-time for their employer),and in October seven helper/laborers were dispatcheddespite the fact they did not tender an initiation fee prior totheir dispatch. On cross-examination, Dixon conceded', It was explained by Dixon that the Unions considered employees whowere laid off or left their jobs prior to completion of 240 straight-time hoursof work without joining the Unions as "chiselers" or "floaters" or "free-loaders" in that they did not pay anything to the Unions during theiremployment, which the Unions thought unfair. Dixon corroborated Crane'stestimony in that he testified he was instructed by Braughton to secure acompleted membership application (and "attached" irutiation fee) prior todispatching all job applicants.i" The parties stipulated and I find at times matenal Maxwell wasemployed by the International Union as an International representative andwas an agent acting on behalf of the International and the L.ocal.274 OIL, CHEMICAL AND ATOMIC WORKERS, LOC. NO. 1-1284rthur Maxwell was regularly assigned by the Internation-al to work with the Local in administering its affairs and atthe time he testified (February 1977) four representatives ofthe International were so assigned. Stager testified withoutcontradiction on surrebuttal that the Unions required thathe deal only with representatives of the Internationalconcerning the Company's complaints over the operationsof the hiring hall and that he frequently discussed suchcomplaints with Maxwell 17 both before and after August 2.In the absence of any refutation of the testimony ofThomas, Kenner, Crane, and Stager, the corroboratorynature of that testimony, and their convincing demeanoron the stand, I credit such testimony. I also credit Dixon'stestimony as set forth above.B. Analysis and Conclusions1. The coercion issueFindings have been entered above that the Unions attimes pertinent required each applicant who appeared atthe hiring hall seeking employment to complete andexecute an application for membership and (as required bysuch application) tender an initiation fee prior to dispatchor referral to a job.Findings have also been entered that the agreements ineffect at the same time between the Unions and theemployers who utilized the hiring hall to secure workersdid not require such new hires to join or tender aninitiation fee to the Unions until they completed 30 days ofemployment, defined as 240 straight-time hours of employ-ment. 'The Unions' policy was clearly coercive and I so find.Such policy had the obvious effect of exacting an initiationfee from each job applicant as a price for securing the job,without regard to his contractual and statutory right torefrain from joining and paying an initiation fee until he atleast was employed for 30 days or 240 straight-timeworking hours.2. The violation issueThe Board and the courts have consistently held thatunions (and employers) who followed policies designed tocoerce employees into joining and paying initiation fees tothe unions prior to employee completion of 30 days ofemployment thereby violated Section 8(b)(IXA) and (2) ofthe Act.'9I therefore find that the Unions violated Section8(b)(l)(A) and (2) of the Act by following the practice orpolicy of requiring applicants for employment at the hiringhall to join and pay an initiation fee to the Unions beforethey could be referred or dispatched to a job.7 Maxwell was instrumental in setting up the hiring hall and theprocedures followed therein.I' In compliance with Sec. 8(a)(3) of the Act. which bars an employerfrom entering into any agreement conditioning employment on theacquisition of union membership until after an employee has been in hisemployment for 30 days.19 N.L.R.B. v. Cadillac Wire Corp.. 290 F 2d 261 (C.A. 2. 1961,. enfg. 128NLRB 1002 (1960); N.L.R.B. v. Filtron Co., Inc., 309 F2d 184 (C.A. 2,1962), enfg. 134 NL.RB 1691 (1961); (ampbell Soup Compan,. 378 F.2d 259(C.A. 9, 1967),. enlg. 152 NLiRB 1645 (1965). cert. denied 389 U.S. 900:3. The liability of the InternationalFindings have been entered above that agents of theInternational both planned and administered the practicesfound violative of the Act and defended their use indiscussions with the Company wherein the Companyprotested same. In similar circumstances, the Board hasheld the international union is jointly liable with the localfor the violation.20I therefore find and conclude that theInternational is jointly liable with the Local for the unfairlabor practice found above.CONCLUSIONS OF LAWI. At all pertinent times the Company was an employerengaged in commerce within the meaning of Section 2(2).,(6), and (7) of the Act, and the Unions were labororganizations within the meaning of Section 2(5) of theAct.2. The Unions violated Section 8(b)(1)(Aj and (2) ofthe Act by requiringjob applicants to join them and pay aninitiation fee to them as a condition to receiving a referralor dispatch to ajob from the Unions' hiring hall.3. The Local and the International are jointly liable toremedy the above unfair labor practice.4. The aforesaid unfair labor practice affects interstatecommerce.THE REMEDYAs noted heretofore, the General Counsel seeks an orderdirecting the Unions to reimburse all persons referred tojobs by the Unions from the hiring hall since February 2for the initiation fee exacted from them prior to theirreferral or dispatch to a job, with interest thereon. while theUnions contend any order issued should not extend toemployees who voluntarily paid the, requisite initiation feeprior to referral or dispatch. In the leading case citedheretofore, Campbell Soup Co., supra, the remedy sought bythe General Counsel was directed; it shall be directed hereas well, inasmuch as it appears appropriate to remedy theunfair labor practice committed and make the affectedemployees whole for the violation of their statutory andcontractual rights.I therefore shall recommend the Board direct theUnions, both jointly and severally, to reimburse allapplicants referred from the hiring hall since February 2their initiation fee, with interest thereon at the rate of 6percent per annum. I shall also recommend the Unions bedirected to cease and desist from requiring applicants foremployment at the hiring hall to complete an applicationfor union membership and to pay an initiation fee beforethey may be dispatched or referred for employment and toaffirmatively advise each such applicant upon dispatch heWestern Building Maintenance Company, 402 F.2d 775 (C.A. 9, 1968)., enlg162 NLRB 778 (1967).o0 Local 3606, Communication Workers of Amerca .4FI ('10 (loicte(,Incorporated), 212 NLRB 768 (1974); Local Lodge No 4) Internaii'onalBrotherhood of Boilermakers, Iron Shipbuilders. Blacksnmirtks. frgers andHelpers. AFL-CIO (Rilec-Stoker Construction Co.). 197 NRB 738 ( 1972):International Union, United Automobile. 4erospacei and Agricuilzural Iimp&lment Workers, and its Local NVo 422 (W L. Cro Cotntructiin (;Cotnpam). 192NLRB 808 ( 1971).275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis not required to join the Unions or to pay an initiation feeuntil he has completed 240 hours of straight-time work, butthat after such time he is required to pay the initiation feeto continue in his employment. I shall also recommendposting of appropriate notices where notices to membersare customarily posted, at the Unions' offices, hiring andmeeting halls, and on bulletin boards maintained foremployees at the premises of employers with whom theUnions have contractual relations, provided such employ-ers do not object thereto.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER21The Unions, Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, and its Local No. 1-128, LongBeach, California, their officers, agents, and representa-tives, shall:1. Cease and desist from requiring job applicants ornew hires to complete union membership applications andto tender initiation fees prior to their completion of 240hours of work at straight time.2. Take the following affirmative actions designed toeffectuate the purposes of the Act:(a) Jointly and severally reimburse each employeereferred to a job since February 2, 1976, and eachemployee hired on a job since February 2, 1976, theinitiation fee paid by such employee, with interest thereonat 6 percent per annum dating from the date such fee waspaid by the employee.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allmembership, initiation fee, dues, and referral records, andall other records necessary to determine the identity andaddresses and amounts exacted from employees affectedby the recommended Order.(c) Advise each person referred to a job with, or newlyhired by, an employer with whom the Unions havecontractual relations that he or she does not have to jointhe Unions or pay an initiation fee to them until he or shehas completed 240 hours of straight-time work, but that heor she must so pay after completion of that work period.(d) Post at their Long Beach, California, offices, hiringhall, and meeting rooms and employee bulletin boardsmaintained by employers with whom the Unions havecontractual relations (with employer consent) copies of theattached notice marked "Appendix."22Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being signed by authorized representativesof the Unions, shall be posted by them immediately uponreceipt thereof and maintained thereafter for 60 consecu-tive days in conspicuous places, including all places wherenotices to members are customarily posted in the Unions'offices, hiring hall, meeting places, and company bulletinboards. Reasonable steps shall be taken by the Unions toinsure the notices are not defaced, altered, or covered byother material.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Unions have taken to comply herewith.22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National l.abor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing .aii Order ofthe National Labor Relations Board."276